Citation Nr: 1612983	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, as secondary to service-connected hidradenitis suppurative and right ear hearing loss.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a skin rash caused by VA treatment.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1980, and from February 1982 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and February 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office.

In September 2014, the Veteran testified at a videoconference Board hearing regarding his left ear hearing loss claim.  

In June 2015, the Board remanded the Veteran's left ear hearing loss claim for further development.  The Board also remanded the sleep apnea, acquired psychiatric disorder, and 1151 claims for a videoconference Board hearing at the RO.

An October 2015 rating decision awarded service connection for hidradenitis suppurative (involving cysts on the groin, buttocks, and genital areas).  This claim had previously been remanded by the Board in July 2015 for further development.  As this claim has been granted in full by the RO, this matter is no longer before the Board.

In December 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge regarding all of his claims remaining on appeal (including the left ear hearing loss claim).  In that regard, the Board notes that the VLJ who conducted the prior September 2014 Board hearing involving the left ear hearing loss claim is no longer employed by the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Hearing loss

The Veteran served on active duty from June 1980 to November 1980, and from February 1982 to February 1986.  He claims that he has left ear hearing loss due to noise exposure in service.

By way of background, the Board notes that the Veteran is presently service connected for right ear hearing loss.  His DD Form 214 from his second period of active service from February 1982 to February 1986 reflects he served in the Marine Corps as a field wireman.  He testified at the Board hearing that although his military occupational specialty was generally in communications, his duties included setting up and breaking down communications equipment for a unit using 81mm mortars, which he explained are missiles shot from tubes.  He testified that he would sit with the unit without ear plugs until all the missiles were fired and then break down the equipment.  He also testified that at times, he would be used as an extra body to fill empty seats on CH-46 and CH-53 helicopters, the latter of which he explained could carry tanks.

The Veteran's service treatment records reflect pure tone thresholds were as follows:

February 1982 (enlistment)


Hertz (decibels)

500
1000
2000
3000
4000
6000
LEFT
5
5
0
5
5
5

October 1983


Hertz (decibels)

500
1000
2000
3000
4000
6000
LEFT
0
0
0
15
25
15

March 1985


Hertz (decibels)

500
1000
2000
3000
4000
6000
LEFT
0
5
0
5
10
0

February 1986


Hertz (decibels)

500
1000
2000
3000
4000
6000
LEFT
0
0
0
5
5
0

The Board also notes by way of background that a January 2012 VA audiological examination revealed left ear pure tone thresholds that did not meet the 38 C.F.R. § 3.385 criteria for a hearing loss disability.  The examiner nevertheless opined that the hearing loss in the left ear is less likely than not related to his in-service noise exposure, reasoning that his hearing was normal at separation from service.

Most recently, in June 2015, the Board remanded the hearing loss claim so that the Veteran could be afforded a new VA examination, and so that a copy of the June 2011 VA audiogram could be associated with the claims file.  

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in August 2015.  The Board notes, however, that at this time, the RO has apparently not yet completed its additional development directed on remand, as no supplemental statement of the case (SSOC) has yet been issued.  The Board is cognizant, however, that this matter may have been returned to the Board prematurely because other claims on appeal were remanded for a videoconference Board hearing, which was held in December 2015 (albeit the Veteran did ultimately testify regarding his left ear hearing loss at that hearing).  Therefore, this matter should be remanded so that the RO may complete its development and issue a SSOC.

As noted above, an August 2015 VA audiological examination was recently provided pursuant to the Board's remand directives.  The August 2015 VA examiner diagnosed sensorineural hearing loss, with a left ear pure tone threshold of 40 decibels at 4000 hertz, thereby meeting the regulatory criteria for a hearing loss disability in that ear under 38 C.F.R. § 3.385.  The examiner opined it is less likely than not related to the Veteran's active service, reasoning that the Veteran's hearing was normal at separation from service.  The Board notes, however, that the Court of Appeals for Veterans Claims held in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), that normal hearing at separation from service does not by itself preclude an award of service connection.  In other words, the VA examiner's stated rationale that the Veteran's hearing was normal at separation, alone, is not a sufficient rationale in light of the Court's holding in Hensley.  Moreover, as shown above, the Veteran experienced some shifts in thresholds in October 1983 and March 1985 that were not addressed by the VA examiner.  Therefore, the Board finds this matter should be remanded for an addendum opinion.

Also, the Board remanded this matter in June 2015 so that a copy of the Veteran's June 2011 VA audiogram could be associated with the claims file.  This record remains missing from the claims file.  Therefore, on remand, this record should be associated with the Veteran's claims file.

B.  Psychiatric Disorder

The Veteran also claims that he has an acquired psychiatric disorder, to include depression and anxiety, as secondary to his service-connected hidradenitis suppurative and right ear hearing loss.  See Claim, June 2012; see also Board hearing transcript, December 2015.

As an initial matter, the Veteran's service treatment records are silent as to any psychiatric complaints.  A September 2010 VA treatment record reflects the Veteran's screens were positive for depression, manic/hypomanic symptoms, and for at risk alcohol use, and he was referred to behavioral health.  An October 2010 initial psychiatric evaluation reflects primary insomnia was diagnosed.  More recent VA treatment records reflect the Veteran has been followed for diagnoses including depression, insomnia and disruptive dreams, paranoia, and alcohol abuse.  See, e.g., April 2014, May 2015, August 2015.

The Veteran has not been provided with a VA examination relating to his claim.  As the Veteran has diagnosed psychiatric disorders noted above, which he claims are related to two of his service-connected disabilities, the Board finds that this matter should be remanded so that the Veteran may be afforded a VA examination.

In addition, the Board notes that the most recent VA treatment records added to the Virtual VA file dated from March 2015 through February 2016 appear to be missing the Veteran's behavioral health records.  These records note that the Veteran had various appointments with a Dr. C. in behavioral health.  Therefore, on remand, all of the Veteran's VA behavioral health records dated since March 2015 should be associated with the claims file.

Also, a September 2010 VA treatment record reflects that the Veteran reported that his non-VA provider was Dr. D.P. (internist).  The address is noted in the record.  The claims file includes all of the Veteran's Dr. D.P. records dated from 2000 through January 2009.  On remand, ask the Veteran if he was treated by Dr. D.P. after January 2009 for his any of his claims on appeal, and any outstanding treatment records identified should be associated with the claims file.

C.  Skin Rash

The Veteran also claims entitlement to VA compensation under 38 U.S.C.A. § 1151 for a skin rash (other than hidradenitis suppurative) due to VA treatment.  He testified at the Board hearing that VA prescribed him a psychiatric medication that caused him to experiencing itching of the skin, particularly on his stomach.

The Board acknowledges by way of background that a February 2012 VA treatment record reflects the Veteran reported that five days after starting Prozac (prescribed by VA), he developed a pruritic rash on his trunk and chest that had been resolving since discontinuing the Prozac.  A March 2012 VA treatment record reflects the Veteran reported an itchy rash over his trunk and back.  Pityriasis rosea, resolving, was diagnosed.  The Board also acknowledges photographs submitted by the Veteran in support of his claim in June 2012.

With regard to the 1151 claim, under 38 U.S.C.A. § 1151, compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected if the disability (or death) was caused generally by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See also 38 C.F.R. § 3.361 (2015).

To determine whether a veteran has an "additional disability," VA compares a veteran's condition immediately before the beginning of hospital care, medical, or surgical treatment with his condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b) (2015).

A March 2015 VA medical opinion reflects the VA examiner opined that the Veteran's rash was most likely due to hydrochlorothiazide (prescribed by VA) rather than Prozac, noting that hydrochlorothiazide was discontinued in February 2012, whereas the Veteran was subsequently prescribed Prozac and the rash had not recurred.  

The March 2015 VA examiner did not, however, provide any further medical opinion as to whether the proximate cause of the Veteran's rash (such as a hydrochlorothiazide prescription by a VA physician) was the result of 
(a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Therefore, this matter should be remanded so that the VA examiner may opine as to such.  Moreover, the examiner did not find any indication of a current disability, however, the Veteran reports that he experiences itching in the abdominal area.  

In addition, the Board notes that a January 2014 VA medical opinion reflects the examiner was asked to opine whether any psychiatric medication prescribed in "April or May 2012" caused the Veteran's skin condition.  The January 2014 VA examiner opined there was no evidence of a medication prescribed during April or May of 2012 for depression/anxiety, and "therefore the requested medical opinion does not apply."  The Board notes again, however, that the Veteran experienced a rash in February 2012 and March 2012, not April or May 2012.  

D.  Sleep Apnea

The Veteran also claims that he has sleep apnea due to his active service.  He testified that his wife since service tells him he snores, but he could not recall when his snoring began.  He also testified that he felt fatigue in the mornings in service like he did not sleep well.

A November 2011 VA sleep study diagnosed sleep apnea.  The Veteran has not, however, been provided with a VA examination relating to his claim.  In light of the Veteran's diagnosed sleep apnea, and the fact that he testified at the Board hearing that he experiencing fatigue in the morning since service, the Board finds this matter should be remanded to afford the Veteran a VA examination relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a copy of the June 2011 VA audiogram.  The June 2011 audiology note indicates that the audiometric data can be viewed under Tools in AudiogramDisplay, however, the Board cannot access this record.  Accordingly, the AOJ should obtain the audiometric data under Tools in AudiogramDisplay and associate such with VBMS or Virtual VA.  If the AOJ cannot access the record, the medical facility and/or the audiologist should be contacted to request the audiogram.

If this record is found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided with notice of its unavailability.

2.  Associate with the claims file all of the Veteran's VA behavioral health records dated since March 2015, including treatment by Dr. C. (note that the records already in the claims file dated since March 2015 do not include these behavioral health records).

If these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided with notice of such.

3.  Ask the Veteran to submit or authorize the release of any outstanding medical records that are pertinent to the claims, which may include records from Dr. D.P. dated after January 2009.

If any requested records are unable to be obtained, this should be specifically noted in the claims file, and the Veteran should be provided with notice of such.

4.  After all of the above development has been completed, ask the VA examiner who provided the August 2015 VA audiological examination report to provide an addendum VA medical opinion as to whether it is "at least as likely as not" (50-50 or greater likelihood) that the Veteran's left ear hearing loss is related to his active service, including the noise exposure he described at the Board hearing.  The electronic claims folder must be reviewed by the examiner, and the examiner should note such review in his or her report.

[NOTE:  The examiner is asked to address the significance, if any, of the shift in pure tone thresholds shown between the time of enlistment and the October 1983 and June 1985 audiological testing.]

If the same VA examiner is not available, then a VA medical opinion should be obtained from another qualified VA examiner.  If the VA examiner opines that a new VA audiological examination is necessary, then such an examination should be provided.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After all of the above development in paragraphs (1) to (3) has been completed, schedule the Veteran for a VA examination to address the nature and etiology of his claimed acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" (50-50 likelihood or greater) that each psychiatric disorder identified on examination is caused or aggravated by (beyond the natural progress of the disease) the Veteran's service-connected hidradenitis suppurative and right ear hearing loss.  Also, is it at least as likely as not that the psychiatric disorder is related to service.

[NOTE:  Please ask the VA examiner to specifically address all of the Veteran's psychiatric disorders diagnosed by VA since 2011, including depression/ insomnia and disruptive dreams, paranoia, and alcohol abuse.  See, e.g., October 2010, April 2014, May 2015, August 2015.]

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After all of the above development in paragraphs (1) to (3) has been completed, ask the same VA examiner who provided the March 2015 VA medical opinion regarding the 38 U.S.C.A. § 1151 claim for a skin disorder to provide an addendum VA medical opinion to clarify whether it is "at least as likely as not" (50-50 or greater likelihood) that the proximate cause of the Veteran's rash between February 2012 and June 2012 (including possibly hydrochlorothiazide) was the result of:

(a) Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 

(b) An event not reasonably foreseeable.

[NOTE:  The examiner should review the photographs submitted by the Veteran in June 2012.]

The entire claims folder, including a copy of this remand, must be reviewed by the examiner, and the examiner should note such review in his or her report.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After all of the above development in paragraphs (1) to (3) has been completed, schedule the Veteran for a VA examination to address the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete electronic claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should opine as to whether it is "at least as likely as not" (50-50 likelihood or greater) that sleep apnea is related to service.  The examiner's attention is directed to the Veteran's reports that he snored in service and was fatigued in the morning.  The examiner should provide a rationale for the opinion.

8.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

